Appellant was convicted in the District Court of Bowie County for the offense of selling intoxicating liquor, and his punishment assessed at one year in the penitentiary.
The appellant was charged with and convicted for selling a half a gallon of corn whiskey to one Charlie Johnson. The state's contention was, and if believed, showed that the appellant sold the whiskey in question to said prosecuting witness Charlie Johnson, for the sum of $6.00. It was the contention of the appellant, and he so testified, that he made no such sale and had no conversation relative thereto with said prosecuting witness at the time and place in question.
The record discloses five bills of exceptions. Bills 1 and 2, as presented, show no error.
Complaint is made by appellant in bill of exception No. 3 to the action of the court in permitting the state to prove by the witness Curtwright that on the day of the alleged sale in question, and as we understand the record, near the scene of the alleged sale and prior thereto, that he saw appellant and another party near a field, and after they left, he made some *Page 40 
investigation and found some whiskey in a fruit jar in said field. Appellant contends that this was proving another and different transaction, and no way connected with the case on trial, and because it was not shown that the defendant knew the whiskey was there. As we understand the record this was not offered for the purpose' of showing another and different sale, but was offered for the purpose of showing and connecting the appellant with whiskey near the scene of the alleged sale, which the state contended was sold by him to the witness, Charlie Johnson, and to which appellant denied any connection therewith. While this testimony would not be admissible to show an additional sale involving a separate offense, still we think the purpose of showing the appellant's connection with this whiskey near the scene of the alleged sale and a short time prior thereto, makes the testimony admissible, and there was no error in admitting it. It was also a circumstance in support of the theory of the state tending to connect him with the sale in question. For collation of authorities, see Branch's Ann. Penal Code, Sec. 166.
Bills of exceptions 4 and 5 complain of the action of the court in refusing to instruct the jury not to consider said testimony of said Curtwright relative to finding the whiskey above mentioned, and what we have said concerning the admission of said testimny disposes of these bills.
We have carefully examined the entire record, and fail to find that same shows any error of the trial court, and are therefore of the opinion that the judgment should be in all things affirmed, and it is accordingly so ordered.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals, and approved by the Court.
                    ON MOTION FOR REHEARING.